DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/23/2021. The examiner acknowledges the amendments to claims 45, 47-49, 52, 54, and 56. Claims 1-44, 46, and 53 are cancelled. Claims 45, 47-52, and 54-64 are subject to examination hereinbelow. 

Response to Arguments
Applicant’s arguments, filed 09/23/2021, with respect to the objection of claim 56 and the USC 103 rejections of claims 45, 47-52, and 54-64 have been fully considered and are persuasive.  The objection of claim 56 and the USC 103 rejections of claims 45, 47-52, and 54-64 have been withdrawn. 

Allowable Subject Matter
Claims 45, 47-52, and 54-64 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 45 is allowable because it discloses allowable subject matter pertaining to sending an energy-consumption profile to the user interface of a base station, then transmitting that profile to a responsive kinematic implantable device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791